Exhibit 99.1 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY Index to Consolidated Financial Statements Page Report of Independent Auditors 2 Consolidated Statements of Financial Condition at September 30, 2010 and 2009 3 Consolidated Statements of Operations for the Years Ended September 30, 2010 and 2009 4 Consolidated Statements of Changes in Stockholders’ Equity for the Years Ended September 30, 2010 and 2009 5 Consolidated Statements of Cash Flows for the Years Ended September 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 1 REPORT OF INDEPENDENT AUDITORS Board of Directors and Stockholders Brooklyn Federal Bancorp, Inc. Brooklyn, New York We have audited the accompanying consolidated statement of financial condition of Brooklyn Federal Bancorp, Inc. as of September 30, 2010, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for the year then ended.The Company’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audit.The consolidated financial statements of Brooklyn Federal Bancorp, Inc. as of September 30, 2009, were audited by other auditors whose report dated January 6, 2010, expressed an unqualified opinion on those statements. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provide a reasonable basis for our opinion. In our opinion, the 2010 consolidated financial statements referred to above present fairly, in all material respects, the financial position of Brooklyn Federal Bancorp, Inc. as of September 30, 2010, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 3 to the consolidated financial statements, the Company has incurred significant net losses which have resulted in the Company being placed under a regulatory order.The regulatory order requires management to submit a contingency plan and places additional capital requirements on the Company, limitations on the use of certain funding sources, and restrictions on certain of the Company’s operations.Management’s plans in regard to these matters are also described in Note 3. Crowe Horwath LLP New York, New York June 15, 2011 2 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Financial Condition September 30, 2010 and 2009 (In thousands, except per share amounts and share data) Assets Cash and due from banks (including interest-earning balances of $9,555 and $2,105, respectively) $ $ Securities: Available-for-sale Held-to-maturity (estimated fair value of $59,334 at September 30, 2009) Total securities Loans receivable Less: Allowance for loan losses Loans receivable, net Federal Home Loan Bank of New York (“FHLB”) stock, at cost Bank owned life insurance Accrued interest receivable Premises and equipment, net Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits: Non-interest-bearing deposits $ $ Interest-bearing deposits Certificates of deposit Total deposits Borrowings Advance payments by borrowers for taxes and insurance Accrued expenses and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value, 1,000,000 shares authorized; none issued Common stock, $0.01 par value, 20,000,000 shares authorized; 13,484,210 issued and 12,889,344 and 12,890,754 outstanding, respectively Additional paid-in capital Retained earnings - substantially restricted Treasury shares - at cost, 594,866 shares and 593,456 shares, respectively ) ) Unallocated common stock held by employee stock ownership plan (“ESOP”) ) ) Unallocated shares of the stock-based incentive plan ) ) Accumulated other comprehensive income (loss): Net unrealized gain (loss) on securities, net of income tax benefit 12 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Operations Years Ended September 30, 2010 and 2009 (In thousands, except per share amounts and share data) Interest income: First mortgage and other loans $ $ Mortgage-backed securities Other securities and interest-earning assets Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest (loss) income after provision for loan losses ) Non-interest income: Total loss on OTTI of securities ) ) Less: Non-credit portion of OTTI recorded in other comprehensive income (before taxes) - Net loss on OTTI recognized in earnings ) ) Banking fees and service charges Net gain on sale of loans held-for-sale Net gain on sales of securities available-for-sale 92 - Other Total non-interest income (loss) ) ) Non-interest expense: Compensation and fringe benefits Occupancy and equipment FDIC Insurance Professional fees Data processing fees Other Total non-interest expense (Loss) income before income tax expense ) Income tax (benefit) expense ) 85 Net (loss) income $ ) $ (Loss) earnings per common share: Basic $ ) $ Diluted $ ) $ Average common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 4 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Changes in Stockholders’ Equity Years Ended September 30, 2010 and 2009 (In thousands, except share data) Common Stock Additional Paid-in Capital Retained Earnings-Substantially Restricted Treasury Stock Unallocated Common Stock Held by ESOP Unallocated Shares of the Stock-based Incentive Plan Accumulated Other Comprehensive Income (Loss) Total Balance at October 1, 2008 $ ) $ ) $ ) $ $ Comprehensive income: Net income Net unrealized loss on securities available-for-sale, net of income tax benefit of $377 ) ) Loss on impairment of securities available-for- sale, net of income tax benefit of $383 Unrealized loss on securities held-to-maturity, net of income tax benefit of $3,386 ) ) Loss on impairment of securities held-to-maturity, net of income tax benefit of $894 Total comprehensive loss ) Treasury stock purchased (109,327 shares) ) ) Allocation of ESOP stock 38 Stock-based incentive plan expense Dividends paid on common stock, $0.40 per share ) ) Balance at September 30, 2009 $ ) $ ) $ ) $ ) $ Balance at October 1, 2009 $ ) $ ) $ ) $ ) $ Comprehensive income: Net loss ) ) Net unrealized loss on securities available-for-sale, net of income tax benefit of $2,317 ) ) Loss on impairment of securities available-for- sale, net of income tax benefit of $5,032 Total comprehensive loss ) Treasury stock purchased (1,410 shares) ) ) Allocation of ESOP stock ) 99 Stock-based incentive plan expense 67 Dividends paid on common stock, $0.29 per share ) ) Balance at September 30, 2010 $ ) $ ) $ ) $ 12 $ See accompanying notes to consolidated financial statements. 5 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows Years Ended September 30, 2010 and 2009 (In thousands) For the Year Ended September 30, Cash flows from operating activities: Net income $ ) $ Adjustments to reconcile net income to net cash used in operating activities: ESOP expense Stock-based incentive plan expense Depreciation and amortization Provision for loan losses Income from bank-owned life insurance ) ) Gross loss on OTTI recognized in earnings Amortization of servicing rights 76 Accretion of deferred loan fees, net ) ) Accretion of discounts, net of amortization of premiums ) ) Originations of loans held-for-sale ) ) Proceeds from sales of loans held-for-sale Principal repayments on loans held-for-sale 2 Net gain on sales of loans held-for-sale ) ) (Increase) decrease in accrued interest receivable ) Deferred income tax expense (benefit) ) Net gain on sales of securities available-for-sale ) (Increase) decrease in prepaid expenses and other assets ) Decrease in accrued expenses and other liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Repayments in excess of loan originations Purchase of loans receivable ) Principal repayments on mortgage-backed securities held-to-maturity Principal repayments on mortgage-backed securities available-for-sale Purchases of mortgage-backed securities held-to-maturity ) ) Purchases of securities available-for-sale ) ) Proceeds from sale of securities available-for-sale Purchase of certificates of deposit ) Maturities of certificates of deposit Net redemptions of FHLB stock Increase in cash surrender value of bank-owned life insurance ) ) Purchases of premises and equipment, net ) ) Net cash provided by (used in) investing activities Cash flows from financing activities: Increase in deposits Net decrease in short term borrowings ) ) Proceeds from long term borrowings Repayments of long term borrowings ) Increase (decrease) in advance payments by borrowers for taxes and insurance ) Purchase of treasury stock ) ) Payment of cash dividend ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Taxes Other: Securities held-to-maturity transferred to available-for-sale Mortgage loans held-for-sale transferred to held-to-maturity See accompanying notes to consolidated financial statements. 6 Notes to Consolidated Financial Statements Reorganization and Stock Offering On April 5, 2005, Brooklyn Federal Savings Bank (the “Bank”) completed its reorganization into a mutual holding company structure (the “Reorganization”).As part of the Reorganization, the Bank converted from a federally-chartered mutual savings bank to a federally-chartered stock savings bank (the “Conversion”).The Bank became the wholly-owned subsidiary of Brooklyn Federal Bancorp, Inc., a federal corporation (the “Company”), which became the majority-owned subsidiary of BFS Bancorp, MHC (the “Mutual Holding Company”).The Company issued a total of 13,225,000 common shares on April 5, 2005, consisting of 3,967,500 shares (30%) sold to the public (the “Offering”) and 9,257,500 shares (70%) issued to the Mutual Holding Company.The gross proceeds from the offering were approximately $39.7 million, less offering costs of approximately $1.8 million. Nature of Business and Summary of Significant Accounting Policies The Bank is a community-oriented savings institution whose business primarily consists of accepting deposits from customers within its market area (Brooklyn, Nassau and Suffolk Counties, New York) and investing those funds principally in mortgage loans secured by one- to four-family residences, multi-family properties and commercial properties, and in mortgage-backed securities.Substantially all of the Bank’s loans are collateralized or dependent on real estate. Effective July1, 2009, we adopted the provisions of Financial Accounting Standards Board, or FASB, Accounting Standards Codification™, (the “FASB ASC”), which is now the source of authoritative, non-governmental U.S. generally accepted accounting principles (“GAAP”). While the FASB ASC did not change GAAP, all existing authoritative accounting literature, with certain exceptions, was superseded and codified into the FASB ASC. The references to authoritative accounting literature contained in our disclosures have been modified to refer to general accounting topics within the FASB ASC. Deposits are insured up to applicable limits by the Deposit Insurance Fund of the Federal Deposit Insurance Corporation (“FDIC”). The Bank’s and the Company’s primary regulator is the Office of Thrift Supervision (“OTS”). (a) Basis of Presentation The accompanying consolidated financial statements are prepared in conformity with GAAP and include the accounts of the Company, the Bank and the Bank’s wholly owned subsidiaries (collectively, the “Company”).The Bank’s wholly-owned subsidiaries are Thrift Investors Service Corporation (“TISCO”), 3D Holding Corp., Inc., and BFS REIT, Inc. (“BFS REIT”).BFS REIT is a real estate investment trust formed to hold mortgage-related assets. TISCO’s wholly owned subsidiary, BFS Agency, provides insurance services to the customers of the Bank. 3D Holding Corp., Inc. was formed to hold title to certain properties acquired by the Bank through foreclosure. All significant inter-company balances and transactions are eliminated in consolidation. The preparation of consolidated financial statements, in conformity with GAAP, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses, identification of other-than-temporary impairment of securities and the determination of the amount of deferred tax assets that are more likely than not to be realized. 7 (b)Cash and Cash Equivalents Cash and cash equivalents include cash, due from banks, federal funds sold and term deposits with the Federal Home Loan Bank with original maturities of less than 90 days. (c)Securities The Company reports debt and equity securities in one of the following categories:(i) “held-to-maturity” (management has positive intent and ability to hold debt securities to maturity) which are reported at cost adjusted for the amortization of premiums and accretion of discounts; (ii) “trading” (held for current resale) which are reported at fair value, with unrealized gains and losses included in earnings; or (iii) “available-for-sale” (all other debt and equity securities) which are reported at fair value, with unrealized gains and losses excluded from earnings and reported net of deferred income taxes as a separate component of accumulated other comprehensive income (loss), a component of stockholders’ equity.The Company classifies its securities in one of these categories based upon determinations made at the time of purchase. Premiums and discounts on debt securities are amortized and accreted to interest income using the level-yield method over the term of the security, adjusted for the effect of actual prepayments in the case of mortgage-backed securities. Gains and losses on the sales of securities are recognized when sold using the specific identification method. In April 2009, the FASB issued guidance regarding the recognition and presentation of Other-Than-Temporary Impairments (“OTTI”).Equity securities deemed to be other-than-temporarily impaired are written down from their original cost basis to fair value by a charge to current earnings.The guidance clarified the interaction of the factors that should be considered when determining whether a debt security is other-than-temporarily impaired.For debt securities, management must assess whether (a) it has the intent to sell the security or (b) it is more likely than not that it will be required to sell the security prior to its anticipated recovery.These steps are done before assessing whether the entity will recover the cost basis of the investment.Previously, this assessment required management to assert it has both the intent and the ability to hold a security for a period of time sufficient to allow for an anticipated recovery in fair value to avoid recognizing an OTTI charge.This change does not affect the need to forecast recovery of the value of the security through either cash flows or market price.For equity securities, when OTTI has been determined, OTTI charge is recognized through earnings. In instances when a determination is made that an OTTI exists but the investor does not intend to sell the debt security and it is not more likely than not that it will be required to sell the debt security prior to its anticipated recovery, the guidance changes the presentation and amount of the OTTI recognized in the income statement.The OTTI is separated into (a) the amount of the total OTTI related to a decrease in cash flows expected to be collected from the debt security (the credit loss) and (b) the amount of the total OTTI related to all other factors.The amount of the total OTTI related to the credit loss is recognized in earnings.The amount of the total OTTI related to all other factors is recognized in accumulated other comprehensive income. Management evaluates securities for other-than-temporary impairment on a quarterly basis. (d)Federal Home Loan Bank of New York Stock As a member of the Federal Home Loan Bank, the Bank is required by law to hold a certain amount of Federal Home Loan Bank stock. The stock is a nonmarketable equity security and, accordingly, is recorded at cost. 8 (e)Loan Sales and Syndications From time to time, the Company sells whole loans (principally commercial mortgage and residential mortgage loans) and loan participation interests (principally portions of multi-family, commercial mortgage and construction loans). Sales are generally made on a servicing-retained basis, except for certain sales of whole commercial mortgage loans for which servicing is released to the purchaser. These transactions are accounted for as sales based on application of the criteria set forth in FASB-issued guidance. These criteria provide that the Company, as transferor, must surrender control over the transferred assets (i.e., the loans sold) in order to record a sale. The criteria specify that (i) the transferred assets have been isolated from the transferor (put presumptively beyond the reach of the transferor and its creditors, even in bankruptcy or other receivership); (ii) each transferee has the right to pledge or exchange the assets it received; and (iii) the transferor does not maintain effective control over the transferred assets through an agreement to repurchase the assets or an ability to unilaterally cause the holder to return specific assets. For sales of loan participation interests, FASB-issued guidance specifies that the criteria are met if the purchaser has the right to pledge or exchange its participation interests after obtaining the Company’s permission to do so (which permission shall not be unreasonably withheld). All of the Company’s whole loan and loan participation transactions have met the required criteria and, accordingly, have been accounted for as sales. The principal effects of sales accounting are the de-recognition of the whole loans and loan participation interests sold, and the recognition of a gain or loss on sale. Gains and losses on sales of whole loans and loan participation interests are recognized when the sales proceeds are received, and are measured in accordance with FASB-issued guidance. The cost basis of the loan sold is allocated, based on relative fair values, between the loan sold and the servicing right retained which is included in other assets. All but a minor portion of the Company’s loan sales have been made on a non-recourse basis. Recourse obligations, if any, are determined based on an estimate of probable credit losses over the term of the loans. Servicing assets and recourse liabilities on loan sales through September 30, 2010 have had an immaterial effect on the Company’s financial position and results of operations. Loan servicing income is reported in non-interest income. The Company also engages in loan syndication transactions, which are not transfers of financial assets.A syndication of a loan is distinguished from a loan participation in that, in a syndication, the other lenders are identified prior to loan closing and are committed to fund a portion of the total loan at closing. In a loan participation, however, the other participants purchase a portion of the total loan from the lead lender after the lead lender has closed and funded the entire loan. As the enterprise managing loan syndications, the Company receives loan syndication fees from the borrower and accounts for these fees in accordance with FASB-issued guidance. Accordingly, syndication fees are recognized in income when the syndication is complete if the yield on the portion of the loan retained by the Company is at least equal to the average yield earned by the other lenders in the syndication. The Company does not assume any recourse obligations on its loan syndications, as each lender’s credit risk is based on its own portion of the loan. (f)Loans Receivable, Net Loans receivable are stated at unpaid principal balances adjusted for net deferred loan origination fees and the allowance for loan losses. Loan origination fees, net of certain loan origination costs, are deferred and subsequently recognized in interest income as a yield adjustment using the level-yield method over the contractual life of the loan. When loans are prepaid prior to contractual maturity, any remaining deferred amounts are recognized in interest income. Prepayment penalties are also recognized in interest income, at the time of receipt, when the borrower does not refinance with the Company or when the terms (including effective yield) of a refinanced loan are at least as favorable as the terms of comparable loans to other borrowers of similar creditworthiness. 9 Interest is accrued monthly on the outstanding balance of mortgages and other loans unless management considers collection to be doubtful.Loans are generally placed on non-accrual status when principal or interest payments are in arrears 90 days or more or when other factors indicate that the collection of these amounts is doubtful.When loans are placed on non-accrual status, interest previously accrued but not received is reversed and charged against current income.Income on non-accrual loans is subsequently recognized only to the extent cash is received and full collectability of principal is anticipated. (g)Allowance for Loan Losses The allowance for loan losses is established through provisions for losses charged to earnings. Losses on loans (including impaired loans) are charged to the allowance for loan losses when management believes that the collection of principal is unlikely. Recoveries of loans previously charged-off are credited to the allowance when realized. Loans are charged-off in whole or in part when it has been determined that there has been a loss of principal. For real estate secured loans, this determination is normally made in conjunction with a current appraisal analysis. Initial write-downs on foreclosed assets are also charged-off against the allowance for loan losses. Factors considered in management’s periodic evaluation of the adequacy of the allowance for loan losses include the Company’s historical loss experience, current economic conditions, delinquency statistics, geographic concentrations, the financial strength of the borrower, the estimated value of underlying collateral and the results of internal and external loan reviews. While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in economic conditions. The Company considers a loan to be impaired when, based upon current information and events, it is probable that it will be unable to collect all principal and interest contractually due. The Company applies these criteria primarily to its commercial, multi-family and construction loans on at least a quarterly basis. Impairment is measured as the excess of the loan balance over (i) the present value of the loan’s expected future cash flows (including principal and interest) discounted at the loan’s effective interest rate or (ii) the fair value of the underlying collateral if the loan is collateral dependent. These impairments are specific allocations within the allowance for loan losses. Impairment criteria generally do not apply to those smaller-balance homogeneous loans that are collectively evaluated for impairment, such as the Company’s one-to-four family mortgage loans. These collective evaluations result in general allocations within the allowance for loan losses that are determined by applying loss factors to the loan balances in the various portfolio categories. These loss factors are determined by management in consideration of the degree of credit risk involved in each portfolio category, historical loss experience, current economic conditions, delinquency statistics and geographic concentrations. (h)Premises and Equipment Premises and equipment are carried at cost less accumulated depreciation and amortization. Depreciation expense is provided on a straight-line basis over the estimated useful lives of the related assets, which are 50 years for buildings and three to ten years for furniture and equipment. Amortization of leasehold improvements is recognized on a straight-line basis over the shorter of the terms of the related leases or the estimated useful lives of the assets, resulting in amortization periods ranging from 12 to 15 years. (i)Bank-Owned and Split-Dollar Life Insurance The Bank owns life insurance policies on the lives of certain of its officers. The cash surrender value of the policies is recorded as an asset and the change in that value is recorded as non-interest income. Death benefit proceeds received in excess of a policy’s cash surrender value are recognized in income upon receipt. Cash surrender values totaling $9.9 million and $9.5 million are reflected in the consolidated statements of financial condition as of September 30, 2010 and 2009, respectively. There are no policy loans offset against the cash surrender values or restrictions on the use of the proceeds. 10 The Bank has also entered into agreements with certain of its officers with respect to split-dollar life insurance policies owned by the officer. The Bank pays the policy premiums and holds an assignment of policy proceeds payable at death sufficient to repay all premiums. The amount by which any death benefits exceeds the premiums paid by the Bank will be paid to the beneficiary or beneficiaries designated by the Bank officer. Aggregate premiums paid by the Bank of $0.6 million are included in other assets in the consolidated statements of financial condition as of September 30, 2010 and 2009, respectively. (j) Income Taxes Using the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. To the extent that current available evidence about the future raises doubt about the realization of a deferred tax asset, a valuation allowance is established. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income tax expense in the period that includes the enactment date. The Company follows FASB guidance which provides clarification on accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB ASC 740. The guidance prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return, and also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.As a result of the Company’s evaluation of the FASB-issued guidance, no significant income tax uncertainties were identified. Therefore, the Company recognized no adjustment for unrecognized income tax benefits for the year ended September 30, 2010.Our policy is to recognize interest and penalties on unrecognized tax benefits in income tax expense in the Consolidated Statements of Operations.The Company recognized no interest and penalties during the fiscal year ended September 30, 2010.The tax years subject to examination by the taxing authorities are the years ended September 30, 2008, 2007 and 2006.On December 22, 2009, the New York City Department of Finance commenced an audit for the 2008, 2007 and 2006 fiscal year ends and concluded that no adjustment is necessary pursuant to the audit. (k) Comprehensive Income Comprehensive income consists of net income, the change in net unrealized appreciation or depreciation in the fair value of securities available-for-sale, net of taxes, and the non-credit related unrealized losses of other-than-temporarily impaired held-to-maturity securities, net of taxes. (l) Employee Stock Ownership Plan (“ESOP”) Compensation expense is recognized for the ESOP equal to the fair value of shares that have been allocated or committed to be released for allocation to participants. Any difference between the fair value at that time and the ESOP’s original acquisition cost is charged or credited to stockholders’ equity (additional paid-in capital). The cost of ESOP shares that have not yet been allocated or committed to be released for allocation is deducted from stockholders’ equity. 11 (m)Stock Compensation Plans The Company follows FASB ASC 718-10 for equity instruments awarded under the Brooklyn Federal Bancorp, Inc. 2006 Stock-Based Incentive Plan which became effective on April 11, 2006.Under FASB-issued guidance, the Company measures the cost of employee services received in exchange for any award of equity instruments based on the grant-date fair value of the award and recognizes that cost over the period during which an employee is required to provide service in exchange for the award (usually the vesting period).For stock options and similar instruments, grant-date fair value will be estimated using option-pricing models adjusted for the unique characteristics of instruments. (n)Advertising The company expenses advertising and marketing costs as incurred.For the fiscal year ended September 30, 2010, these costs were $0.1 million compared to $0.1 million for the year ended September 30, 2009. (o)Earnings Per Share (“EPS”) Basic EPS is based on the weighted average number of common shares actually outstanding, and is adjusted for ESOP shares not yet committed to be released, unvested restricted stock awards and deferred compensation obligations required to be settled in shares of Company stock. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock, such as unvested restricted stock awards and outstanding stock options, were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. Diluted EPS is calculated by adjusting the weighted average number of shares of common stock outstanding to include the effect of contracts or securities exercisable (such as stock awards and options) or which could be converted into common stock, if dilutive, using the treasury stock method. The calculation of diluted EPS for the year ended September 30, 2010 includes incremental shares related to unvested restricted stock awards of which there were none in 2010.At September 30, 2010, there were no incremental shares related to outstanding stock options. The calculation of diluted EPS for the year ended September 30, 2009 includes incremental shares related to unvested restricted stock awards of 4,891.At September 30, 2009, there were no incremental shares related to outstanding stock options. Shares issued and reacquired during any period are weighted for the portion of the period they were outstanding. (p)Segment Information Public companies are required to report certain financial information about significant revenue-producing segments of the business for which this financial information is available and utilized by the chief operating decision maker. As a community-oriented financial institution, substantially all of the Company’s operations involve the delivery of loan and deposit products to customers. Management makes operating decisions and assesses performance based on an ongoing review of these community banking operations, which constitute the Company’s only operating segment for financial reporting purposes. (q)Concentration of Risk Financial instruments which potentially subject the Company and its subsidiaries to concentrations of credit risk consist of cash and cash equivalents, loans receivable and mortgage-backed securities. Cash and cash equivalents include deposits placed in other financial institutions. At September 30, 2010, the Company had $9.6 million and $3.0 million on deposit with the Federal Home Loan Bank of New York and Federal Reserve Bank of New York, respectively. Securities include concentrations of investments in mortgage-backed securities and to a lesser extent in U.S. Government agency securities and mutual funds.The Bank’s lending activity is primarily concentrated in loans collateralized by real estate in the State of New York. As a result, credit risk is broadly dependent on the real estate market and general economic conditions in the state. Additionally, the Bank’s lending policies limit the amount of credit extended to any single borrower and their related interests thereby limiting the concentration of credit risk to any single borrower. 12 (r)Interest Rate Risk The Bank is principally engaged in the business of attracting deposits from the general public and using these deposits, together with other funds, to originate or purchase loans for its portfolio and invest in securities. Taken together, these activities present interest rate risk to the Company’s earnings and capital that generally arise from differences between the timing of rate changes and the timing of cash flows (re-pricing risk); from changing rate relationships among yield curves that affect bank activities (basis risk); from changing rate relationships across the spectrum of maturities (yield curve risk); and from interest-rate-related options embedded in bank products (option risk). In particular, interest rate risk within the Bank’s balance sheet results from the generally shorter duration of its interest-sensitive liabilities compared to the generally longer duration of its interest-sensitive assets. In a rising rate environment, liabilities will re-price faster than assets. As a result, the Bank’s cost of interest-bearing liabilities will increase faster than its yield on interest-earning assets, thereby reducing the Bank’s net interest rate spread and net interest margin and adversely impacting net income. A similar result occurs when the interest rate yield curve “flattens”; that is, when increases in shorter term market interest rates outpace the change in longer term market interest rates or when decreases in longer term interest rates outpace the change in shorter term interest rates. In both cases, the re-pricing characteristics of the Bank’s assets and liabilities result in a decrease in the Bank’s net interest rate spread and net interest margin. Conversely, an overall reduction in market interest rates, or a “steepening” of the yield curve, generally enhances the Bank’s net interest rate spread and net interest margin which, in turn, enhances net income. However, the positive effect on earnings from movements in interest rates may be diminished as the pace of borrower refinancing increases resulting in the Company’s higher yielding loans and mortgage-backed securities being replaced with lower yielding assets at an accelerated rate. For these reasons, management regularly monitors the maturity and re-pricing structure of the Bank’s assets and liabilities throughout a variety of interest rate scenarios in order to measure and manage its level of interest-rate risk in relation to the goals and objectives of its strategic business plan. Management’s Plans The consolidated financial statements have been prepared assuming the Company will continue as a going concern. The Company reported a net loss of $38.9 million in 2010. This was largely due to a significant increase in the provision for loan losses from $8.5 million in 2009 to $42.7 million in 2010, as well as an $11.6 million net loss on other-than-temporary impairment recognized in earnings in 2010 compared to $2.9 million in 2009. The Company and the Bank are subject to enforcement actions and other requirements imposed by federal banking regulators. The Bank is subject to a Cease and Desist Order (the “Bank Order”) issued by the OTS on March 31, 2011 that requires the Bank, among other things, to implement an updated business plan to improve the Bank’s core earnings, reduce expenses, maintain an appropriate level of liquidity and achieve profitability. Bank Order also requires the Bank to achieve and maintain a Tier 1 Capital Ratio equal to or greater than 10% and a Total Risk-Based Capital Ratio equal to or greater than 15%, after the funding of its allowance for loan and lease losses, by April 30, 2011. As of April 30, 2011, the Bank’s capital ratios were as follows (unaudited): 13 Ratio Required by Bank Order Actual at
